OPINION — AG — ** HORSE RACING COMMISSION — BINDING RULES AND REGULATIONS — BINDING EFFECT ** AN ADMINISTRATIVE BODY, SUCH AS A BOARD, AGENCY OR COMMISSION, "CANNOT" ENACT IRREPEALABLE RULES OR REGULATIONS OR LIMIT OR RESTRICT ITS OWN POWERS OR THE POWERS OF ITS SUCCESSORS AS TO REPEAL OR MODIFICATION OF ITS RULES OR REGULATIONS. AN ADMINISTRATIVE AGENCY, CAN HOWEVER BE SAID TO BIND ITSELF AND ITS SUCCESSORS IN OFFICE, IN THE SENSE THAT THE ADMINISTRATIVE AGENCY'S REPEAL OR AMENDMENT OF AN AGENCY RULE OR REGULATION DOES NOT AFFECT A VEST RIGHT, PRIVILEGE OR INTEREST GAINED BY AN PERSON BY OPERATION OF AN AGENCY RULE, PRIOR TO ITS MODIFICATION OR REPEAL. (RULES AND REGULATIONS, CHANGE) CITE: ARTICLE V, SECTION 54, OPINION NO. 69-221, 75 O.S. 303 [75-303], 75 O.S. 308 [75-308](E) (NEAL LEADER)